OPINION — AG — (1) THE CONTRACT ENTERED INTO BY THE STATE HIGHWAY COMMISSION (STATE DEPARTMENT OF TRANSPORTATION) AND THE " TURNPIKE AUTHORITY " REFERRED TO IN YOUR SECOND QUESTION, AND IS DATE MARCH 12, 1954. THEREUNDER, THE TRAFFIC SURVEYS, BORINGS, ETC., REFERRED TO IN THE ABOVE QUOTED PROVISIONS, ARE TO BE PROVIDED BY THE OKLAHOMA TURNPIKE AUTHORITY FOR THE STATE HIGHWAY COMMISSION. IN OTHER WORDS, THE DEPARTMENT OF HIGHWAYS HAS THEREBY CONTRACTED WITH THE TURNPIKE AUTHORITY TO HAVE SAID TRAFFIC SURVEYS, BORINGS, ETC., MADE AND PERFORMED, AND THE STATE HIGHWAY COMMISSION IS TO PAY FOR THE SAME IN AN AMOUNT NOT TO EXCEED $565,000. (2) THE HIGHWAY FUNDS CAN LEGALLY BE EXPENDED FOR THE PURPOSE STATED IN THE PROVISIONS BUT NOT IN THE MANNER SPECIFIED IN SAID CONTRACT. SUCH SERVICES MAY BE PAID FOR, FROM TIME TO TIME, AFTER SUCH SERVICES HAVE BEEN PERFORMED. (PREPARATION OF PLANS, SPECIFICATIONS IN CONNECTION WITH CONSTRUCTION OF A PROJECT, ENGINEERING) CITE: 69 O.S. 20.7 [69-20.7], 69 O.S. 654 [69-654] (J. H. JOHNSON)